           Case 2:20-cv-00776-TSZ-MLP Document 15 Filed 01/19/21 Page 1 of 2




 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7

 8   DOMINGO MONTAR-MORALES,

 9                             Plaintiff,                Case No. C20-776-TSZ-MLP

10          v.                                           ORDER TO SHOW CAUSE

11   JON P. PICKERING, et al.,

12                             Defendant.

13

14          This is a 42 U.S.C. § 1983 prisoner civil rights action. On October 14, 2020, the Court

15   issued an Order directing the Clerk to serve Plaintiff’s amended complaint on Monroe

16   Correctional Complex Corrections Officer Bisson and directed Defendant Bisson to file an

17   answer within 60 days of the date designated on the notice of lawsuit. (See Dkt. ## 12, 14.) On

18   November 26, 2020, Defendant Bisson returned a waiver of service of summons, indicating

19   notice of lawsuit was received on October 15, 2020, and a notice of appearance was filed on their

20   behalf. (See Dkt. ## 13-14.) However, to date, Defendant Bisson has not filed an answer to

21   Plaintiff’s amended complaint and the deadline for doing so has passed.

22          Accordingly, this Court hereby ORDERS as follows:

23




     ORDER TO SHOW CAUSE - 1
            Case 2:20-cv-00776-TSZ-MLP Document 15 Filed 01/19/21 Page 2 of 2




 1                    (1)   Defendant Bisson shall SHOW CAUSE by February 2, 2021, why

 2   default should not be entered in this action for failure to timely respond to Plaintiff’s amended

 3   complaint; and

 4                    (2)   The Clerk is directed to send copies of this Order to the Parties and to the

 5   Honorable Thomas S. Zilly.

 6          Dated this 19th day of January, 2021.


                                                           A
 7

 8                                                         MICHELLE L. PETERSON
                                                           United States Magistrate Judge
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23




     ORDER TO SHOW CAUSE - 2
